THIS cause had been tried, at December adjourned term, 1817, and a new trial awarded at the ensuing law term, on the following question :
The plaintiff offered to prove a division of the town by certain records of proceedings of the proprietors, at a meeting not legally warned and holden, and that the division made at said meeting was acquiesced in, by all the proprietors for so great a length of time, that many of the proprietors could hold by the statute of limitations, and insisted that such acquiescence established a good practical division. This evidence the Judge admitted, and charged the Jury that such practical division was good, and that the proprietors might divide their lands unequally in quantity, if fairly, and without fraud.
The Court affirmed the decision of the. Judge, except that-*55the Court decided that the proprietors would not in any case, by proceedings under the statute divide their lands unequally in quantity, and that acquiescence for any length of time would not cure this irregularity. See Partition.